Citation Nr: 0403702	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-18 448	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to a higher level of special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(r)(2) (2003).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M.Cooper, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision which 
determined that a higher level of special monthly 
compensation based on aid and attendance was not warranted.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran receives daily services for assistance in 
medication preparation and organization as well as 
transportation, housekeeping and meal preparation.  

3.  Competent evidence reflects that the veteran requires the 
higher level of personal health-care services of a skilled 
provider (or under the regular supervision of a licensed 
health-care professional) without which he would require 
hospitalization, nursing home or other institutional care due 
to his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of increased special monthly 
compensation at a higher rate provided under the provisions 
of 38 U.S.C.A. § 1114(r)(2) have been met.  38 U.S.C.A. 
§§ 1114(o), 1114(r), 5100, et. seq. (West 2002); 38 C.F.R. §§ 
3.350(h), 3.352 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought, further assistance is not required to 
assist the veteran in substantiating his claim.  

I.  Factual Background

The record shows that service connection is in effect for 
terminal optic atrophy and diabetic retinopathy, with total 
blindness in the right eye and hand movement at one foot only 
in the left eye, rated 100 percent disabling; post-traumatic 
stress disorder (PTSD), rated 100 percent disabling; 
congestive heart failure secondary to diabetes mellitus, 
rated 100 percent disabling; diabetes mellitus associated 
with herbicide exposure, rated 40 percent disabling; 
gastroparesis with history of gastritis and hiatal hernia 
secondary to diabetes, rated 30 percent disabling; diabetic 
nephropathy with symptoms described as ureterolithisasis 
associated with diabetes mellitus, rated 30 percent 
disabling; peripheral neuropathy of the right and left lower 
extremities, each rated 20 percent disabling; peripheral 
neuropathy of the right and left upper extremities, each 
rated 20 percent disabling; malaria, rated 0 percent 
disabling, and liver disease secondary to diabetes mellitus, 
rated 0 percent disabling.  

In an August 2002 RO decision, entitlement to special monthly 
compensation was established at the R-1 rate under 
38 U.S.C.A. § 1114 (o), and 38 C.F.R. § 3.350, due to the 
severity of the veteran's disabilities and his need for aid 
and attendance.  

On VA aid and attendance examination in February 2003, it was 
noted that the veteran walked cautiously and used a cane due 
to blindness and severe neuropathy.  The examiner reported 
that the veteran had decreased hand strength due to arthritis 
and neuropathy and needed assistance with bathing and 
dressing.  It was noted that he was completely dependent for 
transportation due to blindness and was essentially 
housebound.  The veteran was able to walk without the 
assistance of another for approximately one block.  The 
diagnoses included diabetes mellitus with retinopathy, 
neuropathy, nephropathy and gastroparesis; PTSD with anxiety, 
coronary artery disease, status post coronary artery bypass, 
and congestive heart failure.  The examiner indicated that 
the veteran required the daily personal health care services 
of a skilled provider, without which the veteran would 
require hospital, nursing home or other institutional care.  

On VA aid and attendance examination conducted in March 2003, 
it was noted that the veteran's situation had not changed a 
great deal.  It was noted that he lived alone.  The veteran 
reported that a neighbor assisted him with filling his 
syringes for insulin and organizing his medications on a 
daily basis, under the supervision of a registered nurse.  
The same woman prepared meals for him, twice per day.  The 
veteran also had a senior companion who took him on errands 
such as grocery shopping or banking.  He had a housecleaning 
service which came by once a week to clean his home.  The 
examiner noted that the veteran was housebound and totally 
blind.  It was noted that he only left the house about once 
per week.  The examiner indicated that there was no change in 
his physical condition or his needs since his examination 
last year.  

VA medical records dated from July 2001 to April 2003 
generally show treatment for a variety of disorders 
including, diabetes mellitus; coronary artery disease; PTSD, 
and gastroparesis.  Records note that the veteran was legally 
blind and had difficulty performing instrumental activities 
of daily living.  It was shown that the veteran received 
occupational therapy visits and required the services of a 
home health aide.  

On VA aid and attendance examination in September 2003, a 
history of PTSD with anxiety; diabetes mellitus; congestive 
heart failure, and legal blindness secondary to diabetes 
mellitus was noted.  The veteran complained of limited 
mobility due to blindness and neuropathy.  The examiner 
indicated that he veteran had a poor grip and poor fine motor 
coordination due to neuropathy.  It was noted that a paid 
home health agency helped with noon meal preparation.  

The veteran also had a paid licensed practical nurse who came 
in weekly to set up his medications and fill a week's worth 
of insulin syringes.  It was noted that the veteran was 
dependent on the home health agency for meal preparation, 
house cleaning and preparation of medications.  He was only 
able to get out of the house with the help of others.  It was 
noted that typically, the veteran was housebound.  The 
examiner certified that a higher level of aid and attendance 
was warranted and that the veteran required the personal 
health care services of a skilled provider without which the 
veteran would require hospital, nursing home or other 
institutional care.  


II.  Analysis

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. § 
1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.  

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of § 3.352.  

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.  

A veteran is entitled to special monthly compensation, above 
the rate provided by 38 U.S.C.A. § 1114(r)(1) when, in 
addition to the need for regular aid and attendance, he or 
she is in need of a higher level of care.  A higher level of 
care means the need for personal health care services 
provided on a daily basis in the veteran's home by a person 
(1) who is licensed to provide such services; (2) or who 
provides such services under the regular supervision of a 
licensed health care professional.  38 U.S.C.A. § 1114(r)(2) 
(West 2002); 38 C.F.R. § 3.352 (2003).  

Personal health care services include, but are not limited 
to, such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health care training or the regular 
supervision of a trained health care professional to perform.  
38 C.F.R. § 3.352(b)(2) (2003).  The provisions regarding the 
basic criteria for a higher level aid and attendance 
allowance are to be strictly construed.  This higher level 
allowance is to be granted only when the veteran's need is 
clearly established, and the amount of services required by 
the veteran on a daily basis is substantial.  38 C.F.R. 
§ 3.352(b)(5) (2003).  

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. 
§ 1114(r)(1).  

In this case, the veteran's service-connected disabilities 
demonstrate the need for a higher level of care, i.e., for 
personal health-care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health-care professional, pursuant 
to the provisions of 38 C.F.R. § 3.352(b), so as to warrant a 
higher rate of special monthly compensation.  Given the 
evidence, additional special monthly compensation based on 
higher level aid and attendance is warranted since the 
veteran meets the criteria under 38 U.S.C.A. § 1114(l) as 
specified in § 1114(r)(2).  

Specifically, it is noted that during the March 2003 VA 
examination the veteran reported that he required daily 
assistance from a neighbor, under the supervision of a 
registered nurse, for filling insulin syringes and 
organization of his multiple medications.  The same neighbor 
also reportedly prepared two meals per day for the veteran.  
In addition, the veteran required weekly assistance for 
grocery shopping and housecleaning.  VA medical records note 
that the veteran received regular occupational therapy visits 
and required the services of a home health aide due to 
difficulty performing instrumental activities of daily 
living.  The September 2003 VA examination report also showed 
that the veteran required the services of a home health 
agency as well as a licensed practical nurse.  The examiner 
certified that a higher level of aid and attendance was 
warranted.  

Therefore, the Board's application of the pertinent governing 
criteria permits assignment of a higher rate of special 
monthly compensation as contemplated by 38 U.S.C.A. 
§ 1114(r)(2); 38 C.F.R. § 3.352.  The veteran's overall 
physical impairment related to his service-connected 
disabilities renders him eligible for a higher rate of 
special monthly compensation.  



ORDER

Entitlement to a higher level of special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(r)(2) is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.   



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



